Name: Commission Regulation (EEC) No 1030/86 of 8 April 1986 on the classification of goods falling within subheading 73.40 B of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  marketing;  iron, steel and other metal industries;  miscellaneous industries
 Date Published: nan

 Avis juridique important|31986R1030Commission Regulation (EEC) No 1030/86 of 8 April 1986 on the classification of goods falling within subheading 73.40 B of the Common Customs Tariff Official Journal L 095 , 10/04/1986 P. 0013 - 0013 Finnish special edition: Chapter 2 Volume 4 P. 0113 Swedish special edition: Chapter 2 Volume 4 P. 0113 *****COMMISSION REGULATION (EEC) No 1030/86 of 8 April 1986 on the classification of goods falling within subheading 73.40 B of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff (1), as last amended by Regulation (EEC) No 2055/84 (2), and in particular Article 3 thereof, Whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provision must be made for the classification of a key-ring consisting of a small nickel-plated steel chain approximately 3 cm in length, with, at one end, a ring of the same metal that can be opened and closed and at the other a small protective cover of plastic material (approximately 5 Ã  2,5 cm) containing a miniature address book, the cover of which bears a promotional message; Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (3), as last amended by Regulation (EEC) No 3679/85 (4), lists within heading No 73.40 other articles of iron or steel and within heading No 48.18, amongst other things, registers, exercise books, note-books, memorandum blocks, order books, receipt books and diaries; whereas these headings may be taken into consideration in classifying the goods in question; Whereas the key-ring is a composite article; whereas the address book is too small to be of practial use; whereas the ring and small chain, of nickel-plated steel, give the article, having regard to its normal use, its essential character within the meaning of General Rule 3 (b) for the interpretation of the nomenclature of the Common Customs Tariff; whereas the key-ring should therefore be classified within subheading 73.40 B; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION: Article 1 A key-ring consisting of a small nickel-plated steel chain approximately 3 cm in length, with, at one end, a ring of the same metal that can be opened and closed and at the other a small protective cover of plastic material (approximately 5 Ã  2,5 cm) containing a miniature address book, the cover of which bears a promotional message, shall be classified in the Common Customs Tariff within subheading: 73.40 Other articles of iron or steel: B. Other. Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 April 1986. For the Commission COCKFIELD Vice-President (1) OJ No L 14, 21. 1. 1969, p. 1. (2) OJ No L 191, 19. 7. 1984, p. 1. (3) OJ No L 172, 22, 7. 1968, p. 1. (4) OJ No L 351, 28. 12. 1985, p. 2.